DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 06/15/2021 canceling Claims 10 and 16, amending Claims 1, 7 – 9, 11, 13, 15, and 24 – 26, and adding new Claims 29 – 32.  Claims 1 – 9, 11 – 15, 17 – 19, and 24 – 32 are examined.  Claims 20 – 23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed 06/15/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The non-patent literature cite #1 appears to be written in Chinese.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
Applicant argues on Pg. 10 that replacement drawings have overcome the drawing objections; however, Applicant failed to file replacement drawings in Applicant’s 06/15/2021 response.  Therefore, the following drawing objections are maintained.
Fig. 2 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both the turbine engine and the fan section (“10” next to “18” in top left corner).  Appropriate correction is required.
Fig. 2 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “63” has been used to designate both the turbine engine stator case (between “46” and “74” on right-hand side) and an individual compressor stator vane (labeled “62” and “63” above “FIG.”).  Appropriate correction is required.
Fig. 3 is objected to under 37 CFR 1.84(1) and 1.84(o) because the same line type, in this case a solid line, was used to illustrate the sensor signal lines (102-104-110 [on left-side and right-side]) to controller (110), dump valve control signal lines (110-111-96 and 110-111-98) from controller (110), and bleed air lines (102-104-92-100 and 102-94-104-100).  Applicant is required to illustrate the different lines (bleed air lines and control/signal lines) using different line types, e.g., solid line, heavy solid line, double lines, dashed line, dot-dashed line, and dot-dot-dashed line, so that a reader would be appraised of the difference between the bleed air lines and control/signal lines (typically a dashed line as shown in Figs.3 and 4 of Hillel et al. 20150354464) without having to read the entire specification in order to figure out Fig. 3. Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 32, ll. 2 – 5 recitation “a first dump valve of the two dump valves being fluidly coupled to a low-pressure compressor including a high-pressure bleed air, and a second dump valve of the two dump valves being fluidly coupled to a high-pressure compressor including a Claim 32, ll. 8 – 9 recitation “dumping low-pressure bleed air and high-pressure bleed air from the low-pressure compressor, via the first dump valve,” must be shown or the feature(s) canceled from Claim 32.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
P25 location – Para. [0035], l. 20
P3 location – Para. [0035], l. 21
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9, 11, 12, 15, 17, 18, and 25, 26, and 29, 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2161.01(I) applies to the following 35 U.S.C. 112(a) rejections for failing to comply with the written description requirement.  MPEP 2161.01(I) stated “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) for lack of written description must be made.”
Claims 1 – 9, 11, 12, 29, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “a) during the operation of the engine, sensing, via at least on sensor, in real time one or more engine parameters corresponding to aircraft horsepower extraction, environmental control system bleed, or foreign object debris door deployment;… c) setting, via the controller, a real-time operating line for the compressor based on the sensed one or more engine parameters, which provides a Claim 7 recites “The method of claim 1 further comprising sensing, via the at least one sensor, an engine parameter for at least two of aircraft horsepower extraction, environmental control system bleed, or foreign object debris door deployment for the turbine engine”.  Claim 8 recites “The method of claim 1 further comprising sensing, via the at least one sensor, an engine parameter for each of aircraft horsepower extraction, environmental control system bleed, or foreign object debris door deployment for the turbine engine.”  The original Specification failed to describe how the controller set a real-time operating line for the compressor based on aircraft horsepower extraction or foreign object debris door deployment.  The original Specification failed to describe how the controller set a real-time operating line for the compressor based on a combination of environmental control system bleed and aircraft horsepower extraction or a combination of environmental control system bleed and foreign object debris door deployment.  The original Specification failed to describe how the controller set a real-time operating line for the compressor based on a combination of aircraft horsepower extraction and environmental control system bleed and foreign object debris door deployment.  The original Specification merely repeats the claim language in Para. [0003].  An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  Claims 1, 7, and 8 defines the invention in functional language specifying a desired result (setting a real-time operating line for the compressor based on the sensed one or more engine parameters) but the disclosure fails to sufficiently identify how the function is performed or the result is achieved because the original Specification merely repeats the claim language in Para. [0003].  The claims are interpreted as a computer-implemented functional claim because Claim 1 recites “a controller” that was disclosed as a generic computer in Para. [0032] while the method steps performed by said controller are interpreted as software.  However, the specification does not provide a disclosure of the computer/hardware and algorithm/software in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention because there is no algorithm detailing how the controller set a real-time operating line for the compressor based on engine parameters corresponding to aircraft horsepower extraction or foreign object debris door deployment or a combination of aircraft horsepower extraction, environmental control system bleed, and foreign object debris door deployment as discussed above.  Claims 1, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description Claims 2 – 9, 11, 12, 29, and 32 depend from Claim 1 and are rejected for the same reason.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 9 recites “The method of claim 1 further comprising sensing in real time, via the at least on sensor, one or more secondary parameters corresponding to engine age, transient effects, temperature effects, minimum airspeed, altitude, aircraft attitude, or engine inlet distortion, …, and setting, via the controller, the real-time operating line on the one or more engine parameters and the one or more secondary parameters”.  The original Specification failed to describe how the controller set the real-time operating line for the compressor based on the one or more engine parameters (of Claim 1) in combination with one or more secondary parameters (one or all seven parameters of Claim 9).  The original Specification merely repeats the claim language in Para. [0031] and [0035].  An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.  The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  Claim 9 defines the invention in functional language specifying a desired result [set the real-time operating line for the compressor based on the one or more engine parameters (one or all three parameters of Claim 1) in combination with one or more secondary parameters (one or all seven parameters of Claim 9)] but the disclosure fails to sufficiently identify how the function is performed or the result is achieved because the original Specification merely repeats the claim language in Para. [0031] and [0035].  The claims are interpreted as a computer-implemented functional claim because Claim 1 recites “a controller” that was disclosed as a generic computer in Para. [0032] while the method steps performed by said controller are interpreted as software.  However, the specification does not provide a disclosure of the computer/hardware and algorithm/software in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention because there is no algorithm detailing how the controller set a real-time operating line for the compressor based on the one or more engine parameters (one or all three parameters of Claim 1) in combination with one or more secondary parameters (one or all seven parameters of Claim 9) as discussed above.  Claim 9 is rejected under 35 
Claims 15, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites “The method of claim 14 further comprising sensing, via at least one sensor, in real time an engine parameter other than the environmental control system bleed air, providing the sensed engine parameter to the controller, and using the engine parameter in combination with the demand for environmental control, via the controller, system bleed air to set a real-time operating line”.  The broadest reasonable interpretation of “an engine parameter other than the environmental control system bleed air” is any engine parameter other than environmental control system bleed air demand.  Claim 18 recites “The method of claim 15 wherein the engine parameter comprises at least one of: horsepower, foreign object door deployment, engine age, transient effects, temperature effects, minimum airspeed, altitude, attitude, inlet distortion, or inclement weather conditions”.  The original Specification failed to describe how the controller set the real-time operating line for the compressor based on environmental control system bleed air demand (of Claim 13) in combination with any other engine parameter (of Claim 15), or in combination with one or all ten parameters of Claim 18.  The original Specification merely repeats the claim language in Paras. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  Claim 15 defines the invention in functional language specifying a desired result [set the real-time operating line for the compressor based on environmental control system bleed air demand (of Claim 13) in combination with any other engine parameter (of Claim 15), or in combination with one or all ten parameters of Claim 18.] but the disclosure fails to sufficiently identify how the function is performed or the result is achieved because the original Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  The claims are interpreted as a computer-implemented functional claim because Claim 13 recites “a controller” that was disclosed as a generic computer in Para. [0032] while the method steps performed by said controller are interpreted as software.  However, the specification does not provide a disclosure of the Claim 13) in combination with any other engine parameter (of Claim 15), or in combination with one or all ten parameters of Claim 18 as discussed above.  Claims 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claim 17 depends from Claim 15 and is rejected for the same reason.
Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 25 recites “The turbine engine of claim 24 wherein the engine operating parameter further includes at least one of: a) engine horsepower, b) aircraft horsepower extraction, c) foreign object debris door deployment, d) engine age, e) transient effects, f) temperature effects, g) minimum airspeed, h) altitude, i) attitude, j) engine inlet distortion, or k) inclement weather conditions.”  Claim 26 recites “The turbine engine of claim 25 wherein the engine operation parameter comprises at least two of the engine operating parameters a)-k).”  The original Specification failed to describe how the controller updates the operating line in the compressor map in real time based on the input engine Claim 25) or based on the combination of two or more of the eleven recited input engine operating parameters of Claim 25 as recited in Claims 25 and 26.  The original Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V).  Claims 25 and 26 defines the invention in functional language specifying a desired result [the engine controller updates the operating line in the compressor map in real time based on one or more of the eleven input engine operating parameters of Claim 25.] but the disclosure fails to sufficiently identify how the function is performed or the result is achieved because the original Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  The claims are interpreted as a computer-implemented functional claim because Claim 24 recites “an engine controller” Claim 25) or based on the combination of two or more of the eleven recited input engine operating parameters of Claim 25 as recited in Claims 25 and 26 as discussed above.  Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


Claims 1 – 9, 11, 12, 15, 17, 18, and 25, 26, and 29, 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.06(C)(I) and (C)(II) applies to the following 35 U.S.C. 112(a) rejections for failing to comply with the enablement requirement.  MPEP 2164.06(C)(I) stated “…where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. If a particular program is disclosed in such a system, the program should be carefully reviewed to ensure that its scope is commensurate with the scope of the functions attributed to such a program in the claims. In re Brown, 477 F.2d at 951, 177 USPQ at 695. If (1) the disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program, the examiner clearly would have a reasonable basis for challenging the sufficiency of such a disclosure.”  MPEP 2164.06(C)(II) stated “Regardless of whether a disclosure involves block elements more comprehensive than a computer or block elements totally within the confines of a computer, USPTO personnel, when analyzing method claims, must recognize that the specification must be adequate to teach how to practice the claimed method. If such practice requires a particular apparatus, then the application must provide a sufficient disclosure of that apparatus if such is not already available. See In re Ghiron, 442 F.2d 985, 991, 169 USPQ 723, 727 (CCPA 1971) and In re Gunn, 537 F.2d 1123, 1128, 190 USPQ 402, 406 (CCPA 1976).”  MPEP 2164.06(C)(II) further stated “While no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function. These can be described in any way that would be where the software disclosure only includes a flowchart, as the complexity of functions and the generality of the individual components of the flowchart increase, the basis for challenging the sufficiency of such a flowchart becomes more reasonable because the likelihood of more than routine experimentation being required to generate a working program from such a flowchart also increases.”
Claims 1 – 9, 11, 12, 29, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Claim 1 “c) setting, via the controller, a real-time operating line for the compressor based on the sensed environmental control system bleed engine parameter”, does not reasonably provide enablement for “setting, via the controller, a real-time operating line for the compressor based on the sensed one or more engine parameters”, in this case the “aircraft horsepower extraction or foreign object debris door deployment or based on the combination of two of the three sensed engine parameters or based on the combination of all three sensed engine parameters”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  As discussed in the 35 USC § 103 rejections below, “setting a real-time operating line for the compressor based on the sensed environmental control system bleed engine parameter” was known in the prior art as taught by Hillel et al. (20150354464A1).  Applicant’s Specification does not have to enable what was known in the prior art; however, Applicant’s Specification does have to reasonably provide MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a method of real-time controlling of a compressor of a turbine engine having a controller in which is stored a compressor map including a surge line and an operating line where said controller setting a real-time operating line for the compressor based on the sensed one or more engine parameters; (B) the nature of the invention – The claims are interpreted as a computer-implemented functional claim because Claim 1 recites “a controller” that was disclosed as a generic computer in Para. [0032] while the method steps performed by said controller are interpreted as software; (C) the state of the prior art - As discussed in the 35 USC § 103 rejections below, “setting a real-time operating line for the compressor based on the sensed environmental control system bleed engine parameter” was known in the prior art as taught by Hillel et al. (20150354464A1).  Hillel does not teach setting a real-time operating line for the compressor based on sensed engine parameter of aircraft horsepower extraction or on sensed engine parameter of foreign object debris door deployment.  Hillel does not teach setting a real-time operating line for the compressor based on a combination of environmental control system bleed and aircraft horsepower extraction or a combination of environmental control system bleed and foreign object debris door deployment.  Hillel does not teach MPEP 2164.06(C)(I) and (C)(II) cited above; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention because the Specification merely repeats the claim language in Para. [0003].  The controller was disclosed as a generic computer in Para. [0032].  The Specification fail to include any programmed steps, algorithms (equations) or procedures that the computer/controller performs to produce the claimed function of updating the compressor map with a real-time operating line.  There are no details that describe how the real-time operating line for the compressor is set based on sensed engine parameter of aircraft horsepower extraction alone or on sensed engine parameter of foreign object debris door deployment alone.  There are no details that describe how the real-time operating line for the compressor is set based on a combination of environmental control system bleed and aircraft horsepower extraction or a combination of environmental control system bleed and foreign object debris door deployment. There is no disclosure detailing how any of the plurality of engine parameters are used to calculate, i.e., set, the real-time operating line of the compressor.  There is no disclosure of how the plurality of engine parameters are weighted in the real-time operating line calculation.  Are all the plurality of engine parameters are equally weighted?  Or does one or more of the plurality of engine parameters carry greater weight than the remaining plurality of engine parameters when the real-time operating line of the compressor is set based on calculations involving a plurality of the engine Figs. 4 and 5 are generic to any engine parameter and fail to describe the complex equations and/or procedures required to perform the claimed function based on the different sensed engine parameters or the different combinations of sensed engine parameters.  Therefore, the (1) disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program because the scope of the claim encompasses all known and unknown ways to set the real-time operating line based on sensed engine parameter of aircraft horsepower extraction alone or on sensed engine parameter of foreign object debris door deployment alone.  The scope of the claim encompasses all known and unknown ways to set the real-time operating line based on a combination of environmental control system bleed and aircraft horsepower extraction or a combination of environmental control system bleed and foreign object debris door deployment.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)(I)].  Even if a potential infringer could create a program, with undue experimentation, to perform the claimed function of Claim 1, it would be impossible to tell if the potential infringer’s program would infringe Applicant’s program because Applicant’s disclosure failed to disclose any details of how the functions of Claim 1 are performed.  Claim 1 is rejected under 35 U.S.C. 112(a) for lack of enablement of the full scope of the claimed invention.  Claims 2 – 9, 11, 12, 29, and 32 depend from Claim 1 and are rejected for the same reason.

Claims 7 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 7 recites “The method of claim 1 further comprising sensing, via the at least one sensor, an engine parameter for at least two of aircraft horsepower extraction, environmental control system bleed, or foreign object debris door deployment for the turbine engine”.  Claim 8 recites “The method of claim 1 further comprising sensing, via the at least one sensor, an engine parameter for each of aircraft horsepower extraction, environmental control system bleed, or foreign object debris door deployment for the turbine engine.”  Claim 9 recites “The method of claim 1 further comprising sensing, via the at least one sensor, in real time one or more secondary parameters corresponding to engine age, transient effects, temperature effects, minimum airspeed, altitude, aircraft attitude, or engine inlet distortion, … and setting, via the controller, the real-time operating line on the one or more engine parameters and the one or more secondary parameters”.  When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a method of real-time controlling of a compressor of a turbine engine having a controller in which is stored a compressor map including a Claim 1 recites “a controller” that was disclosed as a generic computer in Para. [0032] while the method steps performed by said controller are interpreted as software.  Claims 7 – 9 depend from Claim 1.; (C) the state of the prior art - As discussed in the 35 USC § 102/103 rejections below, “setting a real-time operating line for the compressor based on the sensed environmental control system bleed engine parameter” was known in the prior art as taught by Hillel et al. (20150354464A1).  Hillel does not teach setting a real-time operating line for the compressor based on a combination of environmental control system bleed and aircraft horsepower extraction or a combination of environmental control system bleed and foreign object debris door deployment.  Hillel does not teach setting a real-time operating line for the compressor based on a combination of aircraft horsepower extraction and environmental control system bleed and foreign object debris door deployment.  Hillel does not teach setting a real-time operating line for the compressor based on a combination of environmental control system bleed and one or more of the seven (7) engine parameters that correspond to a variety of conditions of Claim 9.; (E) the level of predictability in the art – low predictability per the sections of MPEP 2164.06(C)(I) and (C)(II) cited above; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention because the Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  The controller was disclosed as a generic computer in Para. [0032].  The Claim 1 (environmental control system bleed, aircraft horsepower extraction, foreign object debris door deployment) combined with one or more of the seven engine parameters that correspond to a variety of conditions of Claim 9.  There is no disclosure detailing how any of the plurality of engine parameters are used to calculate, i.e., set, the real-time operating line of the compressor.  There is no disclosure of how the plurality of engine parameters are weighted in the real-time operating line calculation.  Are all the plurality of engine parameters are equally weighted?  Or does one or more of the plurality of engine parameters carry greater weight than the remaining plurality of engine parameters when the real-time operating line of the compressor is set based on calculations involving a plurality of the engine parameters? Applicant’s flowcharts shown in Figs. 4 and 5 are generic to any engine parameter and fail to describe the complex equations and/or procedures required to perform the claimed function based on all the different MPEP 2164.06(a)(I)].  Even if a potential infringer could create a program, with undue experimentation, to perform the claimed function of Claims 7 - 9, it would be impossible to tell if the potential infringer’s program would infringe Applicant’s program because Applicant’s disclosure failed to disclose any details of how the functions of Claim 7 - 9 are performed.  Claims 7 - 9 are rejected under 35 U.S.C. 112(a) for lack of enablement of the full scope of the claimed invention.

Claims 15, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 15 recites “The method of claim 14 further comprising sensing, via at least one sensor, in real time an engine parameter using the engine parameter in combination with the demand for environmental control, via the controller, system bleed air to set a real-time operating line”.  The broadest reasonable interpretation of “an engine parameter other than the environmental control system bleed air” is any engine parameter other than environmental control system bleed air demand.  Claim 18 recites “The method of claim 15 wherein the engine parameter comprises at least one of: horsepower, foreign object door deployment, engine age, transient effects, temperature effects, minimum airspeed, altitude, attitude, inlet distortion, or inclement weather conditions”.  The original Specification failed to describe how the controller set the real-time operating line for the compressor based on environmental control system bleed air demand (of Claim 13) in combination with any other engine parameter (of Claim 15) or in combination with one or all ten parameters of Claim 18.  The original Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a method of real-time controlling of a compressor of a turbine engine having a controller in which is stored a compressor map including a surge line and an operating line where said controller used the engine parameter (broadly interpreted as any other engine parameter besides environmental control system bleed demand) in combination with the demand for environmental control system bleed air to set a real-time operating line; (B) the nature of the invention – The claims are interpreted as a computer-implemented functional claim because Claim 13 recites “a controller” that was Claims 15, 17, and 18 depend from Claim 13.; (C) the state of the prior art - As discussed in the 35 USC § 102/103 rejections below, “setting a real-time operating line for the compressor based on the sensed environmental control system bleed engine demand parameter” was known in the prior art as taught by Hillel et al. (20150354464A1).  Hillel does not teach setting a real-time operating line for the compressor based on a combination of environmental control system bleed demand and horsepower extraction or a combination of environmental control system bleed demand and foreign object debris door deployment.  Hillel does not teach setting a real-time operating line for the compressor based on a combination of environmental control system bleed demand and any other engine parameter.  Hillel does not teach setting a real-time operating line for the compressor based on a combination of environmental control system bleed demand and one or more of the ten (10) engine parameters of Claim 18.; (E) the level of predictability in the art – low predictability per the sections of MPEP 2164.06(C)(I) and (C)(II) cited above; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention because the Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  The controller was disclosed as a generic computer in Para. [0032].  The Specification fail to include any programmed steps, algorithms (equations) or procedures that the computer/controller performs to produce the claimed function of updating the compressor map with a real-time operating line.  There are no details that describe how the different engine parameters are used in combination with the demand for environmental control system bleed air to set a real-Claim 18.  There is no disclosure detailing how any of the plurality of engine parameters are used to calculate, i.e., set, the real-time operating line of the compressor.  There is no disclosure of how the plurality of engine parameters are weighted in the real-time operating line calculation.  Are all the plurality of engine parameters are equally weighted?  Or does one or more of the plurality of engine parameters carry greater weight than the remaining plurality of engine parameters when the real-time operating line of the compressor is set based on calculations involving a plurality of the engine parameters?  Applicant’s flowcharts shown in Figs. 4 and 5 are generic to any engine parameter and fail to describe the complex equations and/or procedures required to perform the claimed function based on all the different combinations of sensed engine parameters.  Therefore, the (1) disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program because the scope of the claim encompasses all known and unknown ways to set the real-time operating line based on all the different possible combinations of two or more sensed engine parameters.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the MPEP 2164.06(a)(I)].  Even if a potential infringer could create a program, with undue experimentation, to perform the claimed function of Claims 15, 17, and 18, it would be impossible to tell if the potential infringer’s program would infringe Applicant’s program because Applicant’s disclosure failed to disclose any details of how the functions of Claims 15, 17, and 18 are performed.  Claim 17 depends from Claim 15 and is rejected for the same reason.  Claims 15, 17, and 18 are rejected under 35 U.S.C. 112(a) for lack of enablement of the full scope of the claimed invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 24, ll. 3 - 4 recites “at least one sensor providing a real time signal of an engine operating parameter corresponding to at least an environmental control system bleed”.  Claim 25 recites “The turbine engine of claim 24 wherein the engine operating parameter further includes at least one of: a) engine horsepower, b) aircraft horsepower extraction, c) foreign object debris door deployment, d) engine age, e) transient effects, f) temperature effects, g) minimum airspeed, h) altitude, i) attitude, j) engine inlet distortion, or k) inclement weather conditions.”  The specification does not provide enablement for “an engine operating corresponding to at least an environmental control system bleed”.  The broadest reasonable interpretation is that the engine operating parameter could “correspond to” one or more other engine operating parameters in addition to the environmental control system bleed.  The specification does not provide enablement for “an engine operating parameter corresponding to at least an environmental control system bleed” in combination one of the other eleven (11) engine parameters recited in Claim 25 alone or in combination with two or more of the other eleven (11) engine parameters.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  As discussed in the 35 USC § 103 rejections below, “setting a real-time operating line for the compressor based on the sensed environmental control system bleed engine parameter” was known in the prior art as taught by Hillel et al. (20150354464A1).  Applicant’s Specification does not have to enable what was known in the prior art; however, Applicant’s Specification does have to reasonably provide enablement for Claim 24, ll. 7 - 8 “the engine controller receives as input the engine operating parameter and updates the operating line in the compressor map in real time” for at least one of the eleven (11) engine parameters recited in Claim 25 alone or in combination with two or more of the other eleven (11) engine parameters.  Claim 26 recites “The turbine engine of claim 25 wherein the engine operation parameter comprises at least two of the engine operating parameters a)-k).”  The original Specification failed to describe how the controller updates the operating line in the compressor map in real time based on the input engine operating parameters (a, b, c, d, e, f, g, h, i, j, k of Claim 25) in combination with the “engine corresponding to at least an environmental control system bleed” of Claim 24.  The original Specification failed to describe how the controller updates the operating line in the compressor map in real time based on “at least two” of the input engine operating parameters (a, b, c, d, e, f, g, h, i, j, k of Claim 25) in combination with the “engine operating parameter corresponding to at least an environmental control system bleed” of Claim 24 as recited in Claims 26.  The original Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a turbine engine comprising the engine controller receives as input the engine operating parameter and updates the operating line in the compressor map in real time; (B) the nature of the invention – The claims are interpreted as a computer-implemented functional claim because Claim 1 recites “an engine controller” that was disclosed as a generic computer in Para. [0032] while the steps performed by said controller are interpreted as software; (C) the state of the prior art - As discussed in the 35 USC § 103 rejections below, “engine controller receives as input the environmental control system bleed engine parameter and updates the operating line in the compressor map in real time based on the sensed engine operating parameter” was known in the prior art as taught by Hillel et al. (20150354464A1).  Hillel does not teach updating the operating line in the compressor map in real time based on a) engine horsepower, b) aircraft horsepower extraction, c) foreign object debris door deployment, d) engine age, e) transient effects, f) temperature effects, g) minimum airspeed, h) altitude, i) attitude, j) engine inlet distortion, or k) inclement weather conditions alone or in combination with one or more of the other parameters in combination with the “engine operating parameter corresponding to at least an environmental control system bleed” of Claim 24.  Hillel does not teach updating the operating line in the compressor map in real time based on a combination of at least two of the engine parameters a) – k) in combination with the “engine operating parameter corresponding to at least an environmental control system bleed” of Claim 24.; (E) the level of predictability in the art – low predictability per the sections of MPEP 2164.06(C)(I) and (C)(II) cited above; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention because the Specification merely repeats the claim language in Paras. [0003], [0031], and [0035].  The controller was disclosed as a generic computer in Para. [0032].  The Specification fail to include any programmed steps, algorithms (equations) or procedures that the computer/controller performs to produce the claimed function of updating the compressor map with a real-time operating line.  There are no details that describe how the real-time operating line for the compressor is set based on sensed engine parameter of the eleven (11) engine parameters of Claim 25 individually or in combination with one or more of the eleven (11) other engine parameters.  There are no details that describe how the real-time operating line for the compressor is set based on a combination of at least one engine parameters a) – k) in combination with the “engine operating parameter corresponding to at least an environmental control system bleed” of Claim 24.  There are no details that describe how the real-time operating line for the compressor is set based on a combination of at least two engine parameters a) – k) in combination with the “engine operating parameter corresponding to at least an Claim 24.  There is no disclosure detailing how any of the plurality of engine parameters are used to calculate, i.e., set, the real-time operating line of the compressor.  There is no disclosure of how the plurality of engine parameters are weighted in the real-time operating line calculation.  Are all the plurality of engine parameters are equally weighted?  Or does one or more of the plurality of engine parameters carry greater weight than the remaining plurality of engine parameters when the real-time operating line of the compressor is set based on calculations involving a plurality of the engine parameters?  Applicant’s flowcharts shown in Figs. 4 and 5 are generic to any engine parameter and fail to describe the complex equations and/or procedures required to perform the claimed function based on the different sensed engine parameters or the different combinations of sensed engine parameters.  Therefore, the (1) disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program because the scope of the claim encompasses all known and unknown ways to update the operating line in the compressor map in real time based on one of eleven (11) engine parameters of Claim 25 in combination with the “engine operating parameter corresponding to at least an environmental control system bleed” of Claim 24.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)(I)].  Even if a potential infringer could create a program, with undue experimentation, to perform the Claims 25 and 26, it would be impossible to tell if the potential infringer’s program would infringe Applicant’s program because Applicant’s disclosure failed to disclose any details of how the functions of Claims 25 and 26 are performed.  Claims 25 and 26 are rejected under 35 U.S.C. 112(a) for lack of enablement of the full scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32, ll. 2 – 5 recites “a first dump valve of the two dump valves being fluidly coupled to a low-pressure compressor including a high-pressure bleed air, and a second dump valve of the two dump valves being fluidly coupled to a high-pressure compressor including a high-pressure bleed air”.  Claim 32, ll. 8 – 9 recites “dumping low-pressure bleed air and high-pressure bleed air from the low-pressure compressor, via the first dump valve,”.  Claim 32 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention because it is unclear how the first dump valve could bleed both low-pressure bleed air 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 depends from Claim 1.  Claim 29 basically recites Claim 1, step f).  Accordingly, Claim 29 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 
Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 depends from Claim 13.  Claim 30 basically recites Claim 13, ll. 9 - 10.  Accordingly, Claim 30 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 depends from Claim 24.  Claim 31 basically uses a different arrangement of words to recite Claim 24, ll. 12 - 15.  Accordingly, Claim 31 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 11 – 15, 17, 19, 24, and 29 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hillel et al. (20150354464A1) in view of Snider et al. (8,322,145).
Regarding Claim 1, Hillel teaches, in Fig. 1 - 5, the invention as claimed including a method of real-time controlling of a compressor of a turbine engine (10) having a controller (140, 142, 240, 242) in which is stored a compressor map (Para. [0061]) including a surge line and an operating line (shown in Fig. 2, ‘working line’ equivalent to ‘operating line’), a difference between defines a stall margin (definition of ‘surge margin’, Para. [0061]), the method comprising: a) during the operation of the engine (Para. [0073], Fig. 5 step a), sensing, via at least one sensor, in real time (Para. [0067], sensors 136, 138) one or more engine parameters corresponding to aircraft 1 is “Modulate handling bleed valve”, i.e., the dump valves 32, 34 and Para. [0090]), via the controller, to a dump valve based on the sensed engine parameter; and f) dumping bleed air from the compressor, by a dump valve (32, 34), when the sensed engine parameter for the environmental control system bleed is below a predetermined amount to control an amount of bleed air flowing into an environmental control system.  Hillel further teaches, in Para. [0033], maintaining the compressor operating point at or above the minimum surge margin by determining the combination of bleed valve position and environmental control system (ECS) bleed air demand, i.e., input flow.  Hillel teaches, in Para. [0064], ECS bleed valves individually controlled to any setting between 0% (no 
Snider teaches, in Figs. 1 – 5, a similar turbine engine (100 – Fig. 1) having real-time control of the turbine engine compressor by providing a real-time stall margin (stall margin and surge margin were equivalent terms) less than a maximum safety factor stall margin (Fig. 2).  Snider teaches, in Col. 1, ll. 40 – 60, that prior art gas turbine engines had a fixed surge margin that did not vary during operation of the gas turbine compressor resulting in loss of performance, i.e., lower efficiency, because the surge margin was set for the worst case compressor operating condition which meant that the compressor was overprotected for a significant portion of operation, i.e., all non-worst case operating conditions.  Snider teaches, in Figs. 4 and 5, Col. 8, ll. 10 – 50, and Col. 9, ll. 45 – 67, a method of real-time control (dynamically adjust the surge protection limit, i.e., stall/surge margin, in real time) of the turbine engine compressor by providing a real-time stall margin (stall margin and surge margin were equivalent terms) less than a maximum safety factor stall margin (worst case operating condition) to increase gas turbine operating efficiency.  Snider teaches, in Col. 1, ll. 15 – 25, that gas turbine 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel with the teachings of Snider to maximize gas turbine engine efficiency by operating the gas turbine engine compressor using a real-time stall margin that is less than a maximum safety factor stall margin by dumping bleed air from the compressor, when the sensed engine parameter for the environmental control system (ECS) bleed is below a predetermined amount, e.g., zero bleed air flow into the ECS, to control an amount of bleed air flowing into an environmental control system.  Examiner takes Official Notice that it was known in the prior art that a contained fluid at a high pressure like the compressor air always took the path of least resistance when flowing to a region of lower pressure.  In the instant case, the outlet of the dump valves would have been at ambient pressure, i.e., low pressure relative to the high pressure of the compressed air, which was lower than the pressure of the ECS, therefore, when the dump valves were opened the compressor bleed air would have naturally flowed to said dump valves.
Re Claim 2, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, and Hillel further disclosed further comprising repeating a)-c) during the operation of the turbine engine.  Hillel teaches, in Para. [0090], ‘adjust the operating point of the compressor to match the operating point to the minimum surge margin’ by repeating the steps of Fig. 5 and Para. [0091] disclosed ‘operating the compressor at its most efficient pressure ratio, which lies close to the minimum surge line’.
Claims 3 and 4, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above; except, (Claim 3) wherein the repeating of a)-c) occurs on a predetermined schedule and (Claim 4) wherein the predetermined schedule is at a predetermined time interval.  The broadest reasonable interpretation of ‘predetermined schedule is at a predetermined time interval’ is any time interval.  As discussed in Claim 2 rejection above, Hillel teaches, in Para. [0090], ‘adjust the operating point of the compressor to match the operating point to the minimum surge margin’ by repeating the steps of Fig. 5.  Examiner takes Official Notice that it was known in the prior art that a controller, i.e., generic computer processor, could not instantaneously perform all the steps of Fig. 5.  Instead, it would have taken a certain amount of time for Hillel’s controller to perform all the steps of Fig. 5 such as receive data from the sensors, determine the compressor operating point from the sensor data (step-a), determine the current surge margin (step-b), calculate the ESC flow demand (step-c), test the three conditions of step-d, compare the surge margin delta to a handling bleep pressure delta (step-e), and then step-f1 or step-f2.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel, i.v., Snider, with repeating of steps a)-c) at a predetermined time interval schedule because the steps are performed in sequence by a controller that was incapable of instantaneously perform all the steps.
Re Claims 5 and 6, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above; except, (Claim 5) wherein the repeating occurs during predetermined phases of operation and (Claim 6) wherein the predetermined phases of operation comprise at least one of take-off, climb, and cruise.  Hillel further teaches, in Para. Official Notice that take-off, climb, and cruise were conventional flight phases of an aircraft along with descent and landing.  As shown by the compressor map of Hillel – Fig. 2, the operating line (labeled ‘working line’) and the surge line extended across the entire operating range of a compressor from the minimum airflow (lowest compressor rpm) to the maximum airflow (highest rpm).  Consequently, the surge margin (labeled ‘safety margin’) extended across the entire operating range of a compressor from the minimum airflow (lowest compressor rpm) to the maximum airflow (highest rpm).  Examiner takes Official Notice that an aircraft gas turbine engine compressor was operated at maximum airflow (highest rpm) to generate the maximum engine thrust for take-off and climb to cruising altitude where the compressor was operated at less than maximum airflow (lower rpm) to generate the less than maximum engine thrust to maintain level flight at the cruise altitude.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel, i.v., Snider to repeat the method steps during predetermined phases of operation including at least one of take-off, climb, and cruise because take-off, climb, and cruise were conventional flight phases of an aircraft and surge margin extended across the entire operating range of a compressor which meant that the gas turbine engine efficiency would have been maximized by optimizing the surge margin across the entire operating range of the compressor.
Claim 11, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above; except, wherein the predetermined amount is indicative of the environmental control system is shut off.  Hillel further disclosed, in Para. [0033], maintaining the compressor operating point at or above the minimum surge margin by determining the combination of bleed valve position and environmental control system (ECS) bleed air demand, i.e., input flow.  Hillel disclosed, in Para. [0064], ECS bleed valves individually controlled to any setting between 0% (no demand – ECS shut off) and 100% (maximum demand).  Hillel disclosed, in Fig. 5 steps c-d-e-f1 and Para. [0076], that decreasing the ECS bleed air flow, i.e., demand, resulted in the compressor operating point moving toward the surge line, i.e., approaching surge condition while increasing the ECS bleed air flow rate resulted in the compressor operating point moving away from the surge line, i.e., reducing the compressor pressure ratio.  Hillel disclosed, in Para. [0062] and Para. [0090], that opening the handling bleed valves, i.e., dump valves, (32, 34) controlled the compressor operating point moving away from the surge line, i.e., reducing the compressor pressure ratio.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that Hillel, i.v., Snider, taught dumping bleed air from the compressor when the sensed engine parameter indicated that the environmental control system bleed was shut off, i.e., 0% flow (no demand), to maintain the compressor operating point away from the surge line to prevent compressor surge.
Re Claim 12, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above; except, wherein the dumping bleed air occurs only when the compressor is above a predetermined altitude.  The broadest reasonable interpretation Official Notice that take-off, climb, cruise, descent, and landing were conventional flight phases of an aircraft at different altitudes and that the ECS did not require compressor bleed air 100% of the time during the entire flight because the ECS turned on for a period of time and then turned off for a period of time just like a HVAC system of a residential home or a commercial building.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel or Hillel, i.v., Snider, to dumping bleed air occurs only when the compressor is above a predetermined altitude to facilitate keeping the compressor operating point below the surge line when the ECS bleed air flow demand was zero.
Re Claim 29, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above including, dumping bleed air form the compressor, by the dump valve (32, 34), into atmosphere when the sensed engine parameter for the environmental control system bleed is below the predetermined amount, refer to the Claim 1 rejection above because Claim 29 basically recites Claim 1, step f).

Regarding Claim 13, Hillel teaches, in Fig. 1 - 5, the invention as claimed including a method of real-time controlling of a compressor of a turbine engine (10) having a controller (140, 142, 240, 242) in which is stored a compressor map (Para. [0061]) including a surge line and an operating line (shown in Fig. 2, ‘working line’ 1 is “Modulate handling bleed valve”, i.e., the dump valves 32, 34 and Para. [0090]) to a dump valve (32, 34) based on the sensed demand; and dumping environmental control system bleed air from the compressor, in response to the controller signal by the dump valve, when the sensed demand is indicative of no demand in order to control an amount of environmental control system bleed air flowing into the environmental control system.  Hillel disclosed, in Para. [0033], maintaining the compressor operating point at or above the minimum surge margin by determining the combination of bleed valve position and environmental control system (ECS) bleed air demand, i.e., input flow.  Hillel disclosed, in Para. [0064], ECS bleed valves individually controlled to any setting between 0% (no demand) and 100% (maximum demand).  Hillel disclosed, in Fig. 5 steps c-d-e-f1 and Para. [0076], that decreasing the ECS bleed air flow, i.e., demand, resulted in the compressor operating point moving toward the surge line, i.e., approaching surge condition while increasing the ECS bleed air flow rate resulted in the compressor operating point moving away from the surge line, i.e., reducing the compressor pressure ratio.  Hillel disclosed, in Para. [0062] and Para. [0090], that opening the handling bleed valves, i.e., dump valves, (32, 34) controlled the 
Snider teaches, in Figs. 1 – 5, a similar turbine engine (100 – Fig. 1) having real-time control of the turbine engine compressor by providing a real-time stall margin (stall margin and surge margin were equivalent terms) less than a maximum safety factor stall margin (Fig. 2).  Snider teaches, in Col. 1, ll. 40 – 60, that prior art gas turbine engines had a fixed surge margin that did not vary during operation of the gas turbine compressor resulting in loss of performance, i.e., lower efficiency, because the surge margin was set for the worst case compressor operating condition which meant that the compressor was overprotected for a significant portion of operation, i.e., all non-worst case operating conditions.  Snider teaches, in Figs. 4 and 5, Col. 8, ll. 10 – 50, and Col. 9, ll. 45 – 67, a method of real-time control (dynamically adjust the surge protection limit, i.e., stall/surge margin, in real time) of the turbine engine compressor by providing a real-time stall margin (stall margin and surge margin were equivalent terms) less than a maximum safety factor stall margin (worst case operating condition) to increase gas turbine operating efficiency.  Snider teaches, in Col. 1, ll. 15 – 25, that gas turbine engine efficiency was maximized when the gas turbine engine compressor was operated at higher pressure ratios, i.e., closer to the surge line.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel with the teachings of Hillel and Snider to maximize gas turbine engine efficiency by operating the gas turbine engine compressor using a real-time stall margin that is less than a maximum safety factor stall margin by dumping environmental control system bleed air from the compressor when Official Notice that it was known in the prior art that a contained fluid at a high pressure like the compressor air always took the path of least resistance when flowing to a region of lower pressure.  In the instant case, the outlet of the dump valves would have been at ambient pressure, i.e., low pressure relative to the high pressure of the compressed air, which was lower than the pressure of the ECS, therefore, when the dump valves were opened the compressor bleed air would have naturally flowed to said dump valves.
Re Claim 14, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, including controlling the dumping of the environmental control system bleed air to maintain a real-time operating line below the surge line.  As discussed in the Claim 13 rejection above, Hillel taught in Para. [0062] and Para. [0090], that opening the handling bleed valves, i.e., dump valves, (32, 34) controlled the compressor operating point moving away from the surge line, i.e., reducing the compressor pressure ratio to maintain a real-time operating line below the surge line.
Re Claim 15, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, and Hillel further teaches, sensing, via at least one sensor (Para. [0067]), in real time an engine parameter other than the environmental control system bleed air, providing the sensed engine parameter to the controller, and using the engine parameter in combination with the demand for environmental control, via the controller, system bleed air to set a real-time operating line.  Hillel teaches, in Para. [0073], using the overall pressure ratio and airflow data from sensors (136, 138) to determine the 
Re Claim 17, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, including wherein the real-time operating line defines a real-time stall margin less than a maximum safety factor stall margin.  As discussed in the Claim 13 rejection above, Snider teaches, in Figs. 4 and 5, Col. 8, ll. 10 – 50, and Col. 9, ll. 45 – 67, a method of real-time control (dynamically adjust the surge protection limit, i.e., stall/surge margin, in real time) of the turbine engine compressor by providing a real-time stall margin (stall margin and surge margin were equivalent terms) less than a maximum safety factor stall margin (worst case operating condition) to increase gas turbine operating efficiency.
Re Claim 19, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, and Hillel further teaches wherein dumping environmental control system bleed air comprises opening a bleed valve (32, 34 – Fig. 3) fluidly coupled (compressor air flowed to both the bleed valves and the bleed air lines) a bleed air line (102, 104, 106) from the compressor (14, 16) to an environmental control system (100).
Re Claim 30, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above including, dumping environmental control system bleed air from the compressor, by the dump valve (32, 34), into atmosphere when the sensed demand is indicative of no demand, refer to the Claim 13 rejection above because Claim 30 basically recites Claim 13, ll. 9 - 10.

Claim 24, Hillel teaches, in Fig. 1 - 5, the invention as claimed including a turbine engine (10 – Fig. 1) comprising: a compressor (14, 16) with multiple stages (six stages in 14 and six stages in 16); at least one sensor (Para. [0067]) providing a real time signal of an engine operating parameter (environmental control system bleed - Para. [0075], Fig. 5 steps c and d) corresponding to at least an environmental control system bleed; an engine controller (140, 142, 240, 242) comprising a memory (Para. [0074] compressor map stored in a lookup table, i.e., memory) in which is stored a compressor map (Para. [0061]) including a surge line and an operating line (shown in Fig. 2, ‘working line’ equivalent to ‘operating line’), the difference between defines a stall margin (definition of ‘surge margin’, Para. [0061], stall and surge were equivalent terms), and the engine controller (140, 142, 240, 242) receives as input the engine operating parameter and updates the operating line in the compressor map in real time, the engine controller being communicatively coupled (dashed line from the sensors to the “ESC controller”) to the at least one sensor; and a dump valve (32, 34) communicatively coupled (Fig. 5 step f1 is “Modulate handling bleed valve”, i.e., the dump valves 32, 34 and Para. [0090]) to the engine controller; wherein the engine controller is configured to provide a control signal to the dump valve (32, 34) based on the sensed engine parameter (Fig. 5 step f1 is “Modulate handling bleed valve”, i.e., the dump valves 32, 34 and Para. [0090]) such that the dump valve is configured to dump bleed air from the compressor when the environmental control system bleed is below a predetermined amount in order to control an amount of bleed air that flows into an environmental control system.  Hillel further teaches, in Para. [0033], maintaining the compressor operating point at or above the minimum surge 
Snider teaches, in Figs. 1 – 5, a similar turbine engine (100 – Fig. 1) having real-time control of the turbine engine compressor by providing a real-time stall margin (stall margin and surge margin were equivalent terms) less than a maximum safety factor stall margin (Fig. 2).  Snider teaches, in Col. 1, ll. 40 – 60, that prior art gas turbine engines had a fixed surge margin that did not vary during operation of the gas turbine compressor resulting in loss of performance, i.e., lower efficiency, because the surge margin was set for the worst case compressor operating condition which meant that the compressor was overprotected for a significant portion of operation, i.e., all non-worst case operating conditions.  Snider teaches, in Figs. 4 and 5, Col. 8, ll. 10 – 50, and Col. 9, ll. 45 – 67, a method of real-time control (dynamically adjust the surge protection limit, i.e., stall/surge margin, in real time) of the turbine engine compressor by providing a real-time stall margin (stall margin and surge margin were equivalent terms) less than a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hillel with the teachings of Snider to maximize gas turbine engine efficiency by operating the gas turbine engine compressor using a real-time stall margin that is less than a maximum safety factor stall margin by dumping bleed air from the compressor, when the sensed engine parameter for the environmental control system (ECS) bleed is below a predetermined amount, e.g., zero bleed air flow into the ECS, to control an amount of bleed air flowing into an environmental control system.  Examiner takes Official Notice that it was known in the prior art that a contained fluid at a high pressure like the compressor air always took the path of least resistance when flowing to a region of lower pressure.  In the instant case, the outlet of the dump valves would have been at ambient pressure, i.e., low pressure relative to the high pressure of the compressed air, which was lower than the pressure of the ECS, therefore, when the dump valves were opened the compressor bleed air would have naturally flowed to said dump valves.
Re Claim 31, Hillel, i.v., Snider, teaches the invention as claimed and as discussed above, including wherein the dump valve is configured to dump the environmental control system bleed air from the compressor into atmosphere when the sensed engine parameter for the environmental control system bleed is below a Claim 24 rejection above because Claim 31 basically uses a different arrangement of words to recite Claim 24, ll. 12 - 15.


Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered, and to the extent possible have been addressed in the rejections above, at the appropriate locations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741